Exhibit 10.38

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of June 17,
2015, by and between Jonathan Lieber (the “Employee”) and Histogenics
Corporation, a Delaware corporation (the “Company”).

1. Duties and Scope of Employment.

(a) Position. For the term of the Employee’s employment under this Agreement
(the “Employment”), the Company agrees to employ the Employee in the position of
Chief Financial Officer. The Employee shall report to the Company’s Chief
Executive Officer.

(b) Obligations to the Company. During the Employee’s Employment, the Employee
(i) shall devote his full business efforts and time to the Company, (ii) shall
not engage in any other employment, consulting or other business activity that
would create a conflict of interest with the Company, (iii) shall not assist any
person or entity in competing with the Company or in preparing to compete with
the Company and (iv) shall comply with the Company’s policies and rules, as they
may be in effect from time to time. Notwithstanding the foregoing, the Employee
may, subject to prior approval of the Board or Chief Executive Officer,
participate in professional and charitable activities and serve on boards of
directors and boards of advisors of businesses and non-profit organizations that
do not compete with the Company, provided that such activities do not,
individually or in the aggregate, interfere materially with the performance of
the Employee’s duties to the Company.

(c) No Conflicting Obligations. The Employee represents and warrants to the
Company that the Employee is under no obligations or commitments, whether
contractual or otherwise, that are inconsistent with the Employee’s obligations
under this Agreement. The Employee represents and warrants that the Employee
will not use or disclose, in connection with his Employment, any trade secrets
or other proprietary information or intellectual property in which the Employee
or any other person has any right, title or interest and that his Employment
will not infringe or violate the rights of any other person. The Employee
represents and warrants to the Company that the Employee has returned all
property and confidential information belonging to any prior employer.

(d) Commencement Date. The Employee shall commence full-time Employment on
July 2, 2015 (the “Commencement Date”).

(e) Definitions. Certain capitalized terms are defined in Section 9.

2. Cash and Incentive Compensation.

(a) Salary. The Company shall pay the Employee as compensation a base salary at
a gross annual rate of not less than $315,000. Such salary shall be payable in
accordance with the Company’s standard payroll procedures.

(b) Incentive Bonuses. The Employee shall be eligible for an annual incentive
bonus with a target amount equal to 40% of the Employee’s Base Salary. Such
bonus



--------------------------------------------------------------------------------

(if any) shall be awarded based on objective or subjective criteria established
in advance by the Board or the Compensation Committee of the Board. The
determinations of the Board or its Compensation Committee with respect to such
bonus shall be final and binding. Any incentive bonus for a fiscal year shall in
no event be paid later than 90 days after the close of such fiscal year. The
Employee shall not be entitled to an incentive bonus if he is not employed by
the Company on the date when such bonus is payable. The amount of any incentive
bonus for the fiscal year in which the Employee’s Employment begins shall be
prorated, based on the number of days of Employment during such fiscal year.

(c) Stock Options.

Subject to the approval of the Board or the Compensation Committee of the Board,
the Company shall grant the Employee an option to purchase 110,000 shares of the
Company’s Common Stock (the “Option”). The Option shall be granted as soon as
reasonably practicable after the date of this Agreement. The per-share exercise
price of the Option shall be equal to the fair market value per share of the
Company’s Common Stock on the date the Option is granted, as determined by the
Board or its Compensation Committee. The term of the Option shall be 10 years,
subject to earlier expiration in the event of the termination of the Employee’s
Employment. The grant of the Option shall be subject to the terms and conditions
set forth in the Plan and in the Company’s standard form of Stock Option
Agreement. The Employee shall vest in 25% of the Option shares after the first
12 months of continuous service and shall vest in the remaining Option shares in
equal monthly installments over the next three years of continuous service.
Vesting of the Option shall accelerate in full if (i) the Company is subject to
a Change in Control before the Employee’s service with the Company terminates
and (ii) the Employee is subject to an Involuntary Termination within 12 months
after such Change in Control.

Subject to the approval of the Board or the Compensation Committee of the Board,
the Company shall also grant the Employee an option to purchase 30,000 shares of
the Company’s Common Stock (the “Performance Option”). The Performance Option
shall be granted as soon as reasonably practicable after the date of this
Agreement. The per-share exercise price of the Performance Option shall be equal
to the fair market value per share of the Company’s Common Stock on the date the
Performance Option is granted, as determined by the Board or its Compensation
Committee. The term of the Performance Option shall be 10 years, subject to
earlier expiration in the event of the termination of the Employee’s Employment.
The grant of the Performance Option shall be subject to the terms and conditions
set forth in the Plan and in the Company’s standard form of Stock Option
Agreement. The Performance Option shall vest in full if the Company’s stock
price is at or above $19.92 for any consecutive 60 day period within 4 years of
the Vesting Commencement Date. If the Performance Option is exercised within one
year of earning the award, the executive must hold shares, issued on exercise,
net of taxes until the one-year anniversary of earning the award is reached.
Additionally, the shares subject to such Performance Option shall become fully
vested and exercisable upon a Change in Control if the per share transaction
price for such Change in Control is at or above $19.92; the post-vesting holding
period described above shall be waived if the Performance Option is accelerated
upon a Change in Control.

 

2



--------------------------------------------------------------------------------

3. Vacation and Employee Benefits. During his Employment, the Employee shall be
eligible for paid vacations in accordance with the Company’s vacation policy, as
it may be amended from time to time; provided, however, that in no event will
the Employee be entitled to fewer than three weeks’ paid vacation per year.
During his Employment, the Employee shall also be eligible to participate in the
employee benefit plans maintained by the Company, subject in each case to the
generally applicable terms and conditions of the plan in question and to the
determinations of any person or committee administering such plan.

4. Business Expenses. During his Employment, the Employee shall be authorized to
incur necessary and reasonable travel, entertainment and other business expenses
in connection with the Employee’s duties hereunder. The Company shall reimburse
the Employee for such expenses upon presentation of an itemized account and
appropriate supporting documentation, all in accordance with the Company’s
generally applicable policies. Any reimbursement shall (a) be paid promptly but
not later than the last day of the calendar year following the year in which the
expense was incurred, (b) not be affected by any other expenses that are
eligible for reimbursement in any calendar year and (c) not be subject to
liquidation or exchange for another benefit.

5. Term of Employment.

(a) Employment at Will. The Employee’s Employment with the Company shall be “at
will,” meaning that either the Employee or the Company shall be entitled to
terminate the Employee’s Employment at any time and for any reason, with or
without Cause. Any contrary representations that may have been made to the
Employee shall be superseded by this Agreement. This Agreement shall constitute
the full and complete agreement between the Employee and the Company on the “at
will” nature of the Employee’s Employment, which may only be changed in an
express written agreement signed by the Employee and a duly authorized officer
of the Company. The termination of the Employee’s Employment shall not limit or
otherwise affect his obligations under Section 7 below.

(b) Rights upon Termination. Except as expressly provided in Section 6 below,
upon the termination of the Employee’s Employment, the Employee shall be
entitled only to the compensation, benefits and expense reimbursements that the
Employee has earned under this Agreement before the effective date of the
termination. The payments under this Agreement shall fully discharge all
responsibilities of the Company to the Employee.

6. Termination Benefits.

(a) Preconditions. Any other provision of this Agreement notwithstanding, the
remaining Subsections of this Section 6 shall not apply unless each of the
following requirements is satisfied:

(i) The Employee has executed a general release of all claims in a form
prescribed by the Company. The Employee shall execute and return the release on
or before the date specified by the Company in the prescribed form (the “Release
Deadline”). The Release Deadline shall in no event be later than 50 days after
the Employee’s Separation. If the Employee fails to return the release on or
before the Release Deadline, or if the Employee revokes the release, then the
Employee shall not be entitled to the benefits described in this Section 6.

 

3



--------------------------------------------------------------------------------

(ii) The Employee has returned all property of the Company in the Employee’s
possession.

(iii) If requested by the Board, the Employee has resigned as a member of the
Board and as a member of the boards of directors of all subsidiaries of the
Company, to the extent applicable.

(b) Severance Pay. If, during the term of this Agreement, the Employee is
subject to an Involuntary Termination, then the Company shall pay the Employee
an amount equal to the Employee’s Base Salary for a period of six months
following the Separation (the “Continuation Period”). Such severance payments
shall be paid at the Base Salary rate in effect at the time of the Separation
and in accordance with the Company’s standard payroll procedures. The severance
payments shall commence within 60 days after the Employee’s Separation and, once
they commence, shall include any unpaid amounts accrued from the date of the
Employee’s Separation. However, if the 60-day period described in the preceding
sentence spans two calendar years, then the payments shall in any event begin in
the second calendar year. In addition, The Company shall pay the Employee any
accrued benefits, including earned but unpaid salary, earned but unpaid
incentive bonuses, accrued and unused vacation time, unreimbursed business
expenses, and any vested benefits under the Company’s benefit plans.

(c) Health Insurance. If, during the period of Employment, the Employee is
subject to an Involuntary Termination, and if the Employee elects to continue
health insurance coverage under the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”) for the Employee and, if applicable, his dependents following the
Separation, then the Company shall pay the employer portion of the monthly
premium under COBRA for the Employee and, if applicable, such dependents until
the earliest of (i) the close of the Continuation Period, (ii) the expiration of
the Employee’s continuation coverage under COBRA or (iii) the date when the
Employee receives substantially equivalent health insurance coverage in
connection with new employment or self-employment.

7. Confidential Information and Intellectual Property Assignment Agreement. The
Employee shall enter into the Company’s standard form of Confidential
Information and Intellectual Property Assignment Agreement, which is
incorporated herein by this reference.

8. Successors.

(a) Company’s Successors. This Agreement shall be binding upon any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets. For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business and/or
assets which becomes bound by this Agreement.

(b) Employee’s Successors. This Agreement and all rights of the Employee
hereunder shall inure to the benefit of, and be enforceable by, the Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

 

4



--------------------------------------------------------------------------------

9. Definitions. The following terms shall have the meaning set forth below
wherever they are used in this Agreement:

(a) Base Salary. The term “Base Salary” shall mean the annual compensation
specified in Section 2(a), together with any increases in such compensation that
the Company may grant from time to time.

(b) Cause. The term “Cause” shall mean a good faith determination by the Board
of any of the following:

(i) An unauthorized use or disclosure by the Employee of the Company’s
confidential information or trade secrets, which use or disclosure causes
material harm to the Company;

(ii) A material breach by the Employee of any agreement between the Employee and
the Company provided that the Company provides 15 days written notice of the
material breach, and the Employee fails to remedy the condition within 15 days
after receiving the Company’s notice;

(iii) A material failure by the Employee to comply with the Company’s written
policies or rules after receiving written notification of such failure from the
Board provided that the Company provides 15 days written notice of the material
failure, and the Employee fails to remedy the condition within 15 days after
receiving the Company’s notice;

(iv) The sale, possession or use of illegal drugs by the Employee or habitual
intoxication of the Employee on the premises of the Company or a customer or
business partner of the Company or while conducting Company business;

(v) The Employee’s conviction of, or plea of “guilty” or “no contest” to, a
felony under the laws of the United States or any State thereof;

(vi) The Employee’s gross negligence or willful misconduct in the course of
performing service to the Company;

(vii) A continuing failure by the Employee to perform reasonably assigned duties
after receiving written notification of such failure from the Board; or

(viii) A failure by the Employee to cooperate in good faith with a governmental
or internal investigation of the Company or its directors, officers or
employees, if the Company has requested the Employee’s cooperation.

(c) Change in Control. The term “Change in Control” shall have the meaning
ascribed to it in the Plan.

 

5



--------------------------------------------------------------------------------

(d) Code. The term “Code” shall mean the Internal Revenue Code of 1986, as
amended.

(e) Involuntary Termination. The term “Involuntary Termination” shall mean
either (a) the Employee’s Termination Without Cause or (b) the Employee’s
Resignation for Good Reason.

(f) Plan. The term “Plan” shall mean the Histogenics Corporation 2012 Equity
Incentive Plan or the Histogenics Corporation 2013 Equity Incentive Plan.

(g) “Resignation for Good Reason” means a Separation as a result of the
Employee’s resignation after one of the following conditions has come into
existence without the Employee’s consent:

(i) A material reduction in the Employee’s Base Salary;

(ii) A change in the Employee’s title or position with the Company that
materially reduces the Employee’s level of authority or responsibility;

(iii) A relocation of the Employee’s principal workplace by more than 40 miles;
or

(iv) A material breach by the Company of its obligations under this Agreement.

A Resignation for Good Reason shall not be deemed to have occurred unless the
Employee gives the Company written notice of the condition within 15 days after
the condition comes into existence and the Company fails to remedy the condition
within 15 days after receiving the Employee’s written notice.

(h) Separation. The term “Separation” shall mean a “separation from service,” as
defined in the regulations under Section 409A of the Code.

(i) “Termination Without Cause” means a Separation as a result of a termination
of the Employee’s employment by the Company without Cause, provided the Employee
is willing and able to continue performing services within the meaning of
Treasury Regulation 1.409A-1(n)(1).

 

6



--------------------------------------------------------------------------------

10. Indemnification and D&O Insurance. The Employee shall enter into the
Company’s standard Indemnification Agreement for its directors and officers.
During the term of the Employee’s Employment, the Employee will be named as an
insured on the directors’ and officers’ liability insurance policy currently
maintained, or as may be maintained by the Company from time to time, at the
same level of coverage applicable to active directors and officers.

11. Miscellaneous Provisions.

(a) Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered, when delivered by FedEx with delivery charges prepaid, or when mailed
by U.S. registered or certified mail, return receipt requested and postage
prepaid. In the case of the Employee, mailed notices shall be addressed to the
Employee at the home address that he most recently communicated to the Company
in writing. In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its Secretary.

(b) Modifications and Waivers. No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by the Employee and by an authorized officer or director
of the Company (other than the Employee). No waiver by either party of any
breach of, or of compliance with, any condition or provision of this Agreement
by the other party shall be considered a waiver of any other condition or
provision or of the same condition or provision at another time.

(c) Whole Agreement. This Agreement supersedes all other agreements,
representations or understandings (whether oral or written and whether express
or implied) that are not expressly set forth in this Agreement have been made or
entered into by either party with respect to the subject matter hereof. This
Agreement and the Confidential Information and Intellectual Property Assignment
Agreement contain the entire understanding of the parties with respect to the
subject matter hereof.

(d) Tax Matters. All payments made under this Agreement shall be subject to
reduction to reflect taxes or other charges required to be withheld by law. For
purposes of Section 409A of the Code, each periodic salary continuation payment
under Section 6(b) is hereby designated as a separate payment. If the Company
determines that the Employee is a “specified employee” under
Section 409A(a)(2)(B)(i) of the Code and the regulations thereunder at the time
of his Separation, then (i) the salary continuation payments under Section 6(b),
to the extent that they are subject to Section 409A of the Code, shall commence
on the first business day following (A) expiration of the six-month period
measured from the Employee’s Separation or (B) the date of the Employee’s death
and (ii) the installments that otherwise would have been paid prior to such date
shall be paid in a lump sum when such salary continuation payments commence. The
Company shall not have a duty to design its compensation policies in a manner
that minimizes the Employee’s tax liabilities, and the Employee shall not make
any claim against the Company or the Board related to tax liabilities arising
from the Employee’s compensation.

 

7



--------------------------------------------------------------------------------

(e) Choice of Law and Severability. This Agreement shall be interpreted in
accordance with the laws of the Commonwealth of Massachusetts (except their
provisions governing the choice of law). If any provision of this Agreement
becomes or is deemed invalid, illegal or unenforceable in any applicable
jurisdiction by reason of the scope, extent or duration of its coverage or any
other reason, then such provision shall be deemed amended to the minimum extent
necessary to conform to applicable law so as to be valid and enforceable or, if
such provision cannot be so amended without materially altering the intention of
the parties, then such provision shall be stricken and the remainder of this
Agreement shall continue in full force and effect. If any provision of this
Agreement is rendered illegal by any present or future statute, law, ordinance
or regulation (collectively the “Law”), then such provision shall be curtailed
or limited only to the minimum extent necessary to bring such provision into
compliance with the Law. All the other terms and provisions of this Agreement
shall continue in full force and effect without impairment or limitation.

(f) No Assignment. This Agreement and all rights and obligations of the Employee
hereunder are personal to the Employee and may not be transferred or assigned by
the Employee at any time. The Company may assign its rights under this Agreement
to any entity that assumes the Company’s obligations hereunder in connection
with any sale or transfer of all or a substantial portion of the Company’s
assets to such entity.

(g) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[Remainder of page left blank intentionally.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

 /s/ Jonathan Lieber

Jonathan Lieber HISTOGENICS CORPORATION By:

 /s/ Adam Gridley

Title: President and CEO

 

9